GENOVESE, J.
Defendant-Relator, KCS Resources, Inc., in this counter writ application, contends that the application for supervisory writs filed by Plaintiffs-Respondents in Sandra Duhon Bernard, et al. v. BP America Production Co., et al., 07-1249 (La.App. 3 Cir. 4/2/08), 981 So.2d 73, 2008 WL 867110, was not timely filed and should be dismissed. However, the record indicates that the Plaintiffs’ writ was in fact timely filed because it was postmarked by Federal Express on October 5, 2007, which was exactly thirty days after the trial court’s ruling denying Plaintiffs’ motion for reconsideration. Consequently, the counter writ of KCS Resources, Inc., is denied.
WRIT DENIED.